                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


DR. MAHMOUD ABOUELENEIN,

                Plaintiff,

        v.                                       Case No. 18-2670-DDC

KANSAS CITY KANSAS COMMUNITY
COLLEGE, THE BOARD OF TRUSTEES
OF   KANSAS     CITY   KANSAS
COMMUNITY COLLEGE, and DR.
JACQUELINE VIETTI,

                Defendants.


                                          ORDER

        The defendants, Kansas City Kansas Community College, its Board of Trustees, and

Dr. Jacqueline Vietti, have filed a motion to compel compliance with their first set of

interrogatories and request for production of documents served on the plaintiff, Mahmoud

Abouelenein (ECF No. 51). For the reasons that follow, the defendants’ motion is granted

in part and denied in part.

Analysis

        As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding defendants’ motion, as required by D. Kan. R. 37.2. The parties met

and conferred several times either in person, by email, or via telephone on January 17, 20,




O:\ORDERS\18-2670-DDC-51.DOCX
22, and 24, 2020.1 Plaintiff objected on various grounds to Document Request Nos. 14–

16, 24, and 28 and Interrogatories Nos. 9 and 13.2 Plaintiff also responded to defendants’

request for a signed verification of plaintiff’s interrogatory responses.3 Each of these

discovery requests is discussed below.

Document Request Nos. 15 and 16 and Interrogatory No. 13

          Defendants’ Document Request Nos. 15 and 16, and Interrogatory No. 13, all seek

information related to plaintiff’s medical history. Document Request No. 15 asks for all

documents referencing medications, either prescribed or over the counter, that plaintiff has

taken within the last five years. Document Request No. 16 asks for any documents with

information about a condition or circumstance that rendered plaintiff unavailable to work

at any point during his thirteen-year employment. Interrogatory No. 13 asks for the name,

address, and telephone number of all health care providers and facilities who have treated

plaintiff for any medical illness within the past ten years. This interrogatory also asks for

a description of each injury or illness, the treatment received, the dates of the treatment,

and whether the treatment was sought as a result of defendants’ conduct.

          Plaintiff opposes defendants’ motion on grounds that the information requested is

overbroad and unrelated to defendants’ claims and defenses.4 Prior to the motion to




1
    ECF No. 52 at 2–3.
2
    ECF No. 57.
3
    Id. at 4.
4
    ECF No. 57.
                                              2
compel, plaintiff provided defendants a one-page medical summary in his Rule 26

disclosures.5 Defendants claim this is inadequate because without additional discovery,

they cannot verify that plaintiff’s self-reported summary of his medical history is the extent

of treatment he received.6

          Relevancy is broadly construed for purposes of pretrial discovery. A request

generally will be allowed unless it is clear the information sought has no bearing on the

claim or defense of a party.7 If a discovery request appears relevant on its face, the party

opposing discovery has the burden of showing that the request falls outside the scope of

Fed. R. Civ. P. 26(b)(1). But if the relevancy of the discovery request is not readily

apparent, the burden of showing its relevancy is on the party requesting discovery.8 A

party objecting to discovery on the grounds that the request is overbroad has the burden to

support its objection, unless the request is overbroad on its face.9

          This court has held that a document request or interrogatory is overly broad or

unduly burdensome on its face if “it (1) uses an omnibus term such as ‘relating to’ or

‘concerning,’ and (2) applies to a general category or group of documents or a broad range




5
    ECF No. 52 at 7.
6
    Id.
7
    Sheldon v. Vermonty, 204 F.R.D. 679, 689–90 (D. Kan. 2001).
8
    Hammond v. Lowe's Home Centers, Inc., 216 F.R.D. 666, 670 (D. Kan. 2003).
9
 Garrett v. Sprint PCS, No. 00-2583-KHV, 2002 WL 181364 at *2 (D. Kan. Jan. 31, 2002)
(citing Hilt v. SFC Inc., 170 F.R.D. 182, 186 (D. Kan. 1997)).
                                              3
of information.”10 But even if an interrogatory or request is overly broad in nature, a party

generally has a duty to respond to the extent the interrogatory or request can be narrowed

to an appropriate scope.11

         Because the relevancy of these three discovery requests is not readily apparent for

an employment discrimination case, the burden falls to defendants to establish why these

discovery requests are relevant. Defendants point to plaintiff’s assertion that defendants’

conduct contributed to his anxiety, difficulty sleeping, and prescribed medication use.12

Further, plaintiff disclosed he was receiving treatment for cancer during his employment.13

For these reasons, defendants claim broad discovery of plaintiff’s medical history is

necessary to verify whether this additional medical condition and/or treatment is related in

any way to plaintiff’s alleged injuries. Further, plaintiff has put his medical condition at-

issue by claiming damages for emotional distress, pain and suffering, and mental anguish.14

         Plaintiff argues that defendants’ requests are not narrowly tailored to the issues in

this case, noting the authorization defendants seek would allow for discovery broad enough




10
     Moses v. Halstead, 236 F.R.D. 667, 672 (D. Kan. 2006).
11
     Id. at 672–73.
12
     ECF No. 52 at 7.
13
     ECF No. 60 at 5.
14
     ECF No. 1 at ¶ ¶ 89, 106, 122.
                                               4
to include highly personal information such as AIDS testing, substance abuse treatment,

and mental health treatment.15

         The court finds plaintiff’s medical history is relevant to causation of the alleged

injuries and damages for an emotional distress claim. Plaintiff alleged defendants’ conduct

caused him humiliation, emotional distress, pain and suffering, reputational damage,

inconvenience, and mental anguish.16 This court has upheld similar interrogatories and

document requests in the past, noting that discovery is “particularly broad in discrimination

cases.”17 However, the scope is not unlimited.18 Rather than grant unfettered access to

plaintiff’s entire medical history, defendants must narrow their scope to medical

information relevant to plaintiff’s alleged injuries.

         The temporal scope should also be considered. Document Request No. 15 has a

five-year scope, Request No. 13 has a ten-year scope, and Document Request No. 16 has a

thirteen-year scope. Employment discrimination cases have held discovery of medical




15
     ECF No. 57 at 5–6.
16
     ECF No. 1 at ¶ ¶ 89, 106, 122.
17
   Garrett, 2002 WL 181364 at *3; Hilt, 170 F.R.D. at 186 (upholding an interrogatory,
similar to Interrogatory No. 13 in this case, because plaintiff placed her “mental, emotional,
and psychological condition at issue”); Utter v. Thompson, No. 11–2360–KHV, 2012 WL
5933043 at *4 (D. Kan. Nov. 27, 2012) (upholding substantially similar requests and
interrogatories because the plaintiff sought damages for “fear, anxiety, emotional distress,
and anguish”).
18
  Frappied v. Affinity Gaming Black Hawk, LLC, No. 17–cv–01294–RM–NYW, 2018 WL
1899369 at *6 (D. Colo. Apr. 20, 2018) (“it does not appear to the court that any and all
medical information . . . is relevant and proportional to the claims for emotional distress.”).
                                               5
information both before and after the liability period may be relevant.19 But the court

believes limiting the scope of defendants’ requests for medical information to a period of

five years prior to the alleged discriminatory period, at least under the facts presented in

this particular case, is the outer limit of what can be considered reasonable.20

         Plaintiff’s medical history is relevant and discoverable for the purposes of

determining the cause and extent of his alleged injuries and for calculating damages.

However, the court orders defendants to narrow the scope of the medical inquiry to

information related to the specific injuries plaintiff alleges. Defendants must also narrow

the temporal scope to no longer than five years prior to the alleged discriminatory period.

In this case, the court sets the date at five years prior to September 8, 2017, the date plaintiff

first filed a complaint with the KCKCC Human Resources Department regarding

discriminatory treatment.21

Document Request No. 24

         Document Request No. 24 asks plaintiff to execute a HIPAA-compliant

authorization form and identify all health care providers and treatment sought and received

within the past ten years. Defendants claim this authorization is necessary to independently




19
     Garrett, 2002 WL 181364 at *2.
20
  Id. (noting the emergence of a “five-year rule” in caselaw concerning the durational
scope of discovery related to the plaintiff’s mental and emotional condition in an
employment discrimination case); Ehrlich v. Union Pac. R.R. Co., 302 F.R.D. 620, 625 (D.
Kan. 2014) (limiting discovery into employees’ medical records to five years before the
date of the incident).
21
     ECF No. 1 at ¶ 51.
                                                6
verify whether plaintiff received treatment attributable to defendants’ conduct.22 Plaintiff

opposes this request, arguing the authorization is overly broad, not relevant, and not

proportional.23

         As discussed above, plaintiff’s medical records are relevant and discoverable.

However, Rule 34 of the Federal Rules of Civil Procedure contains no provision requiring

a party to sign an authorization so that the requesting party can obtain documents directly

from a non-party.24 Rather, defendants may serve a subpoena on the medical provider

pursuant to Fed. R. Civ. P. 45. As this court has noted before:

         It is only after the individuals or entitles object on grounds of privilege or
         otherwise fail to produce the documents pursuant to the subpoena that the
         Court will consider a motion requesting (1) the Court compel the entity to
         produce the documents pursuant to Rule 45; or (2) compel the party to
         execute appropriate releases pursuant to the Court’s general powers to
         enforce its own orders.25

These conditions have not been met, so the court denies defendants’ motion as it relates to

Document Request No. 24.




22
     ECF No. 52 at 7–8.
23
     ECF No. 57 at 5–7.
24
  Becker v. Securitas Sec. Servs. USA, Inc., No. 06–2226–KHV–DJW, 2007 WL 677711
at *3 (D. Kan. Mar. 7, 2007); Paliwoda v. Showman, No. 12–2740–KGS, 2013 WL
3756591 at *6 (D. Kan. July 15, 2013) (denying to compel plaintiff to sign a blank
authorization to gain total access to plaintiff’s medical history); Anthony v. Alorica, Inc.,
No. 08-2437-CM, 2009 WL 10707937 at *2 (D. Kan. Oct. 9, 2009) (finding no legal basis
that the plaintiff must be compelled to sign a document releasing medical records to
defendant).
25
  E.E.O.C. v. Thorman & Wright Corp., 243 F.R.D. 426, 429 (D. Kan. 2007); Paliwoda,
2013 WL 3756591 at *6.
                                               7
Interrogatory No. 9

         Interrogatory No. 9 asks for each item of damages plaintiff wishes to claim,

including the category, factual basis, calculation, and any documentation of the damages.

Originally, plaintiff responded to this interrogatory saying he will comply with Rule 26.1

in his continuing obligation to provide information regarding his damages and directed

defendants to specific disclosures.26 However, in plaintiff’s response to defendants’

motion to compel, plaintiff asserts Interrogatory No. 9 is overly broad.27 Plaintiff failed to

offer any further argument on the point.

         The court finds defendants’ interrogatory is relevant and narrowly tailored. Further,

this information is required under Fed. R. Civ. P. 26(a)(1)(A)(iii).28 Plaintiff should

provide, at the very least, an estimated dollar amount and calculations for how that dollar

amount was reached.29 This includes making available any evidentiary material on which




26
     ECF No. 52 at 6.
27
     ECF No. 57 at 5.
28
   See also Majdalani v. Legacy Bank, No. 06–1317–MLB, 2007 WL 2694043 at *2 (D.
Kan. Sept. 11, 2007) (granting motion to compel a more complete response to an
interrogatory inquiring into damage calculations, noting “[t]he answer shall include
specific dollar amounts and the computations supporting the amounts requested”).
29
  Isom v. Midwest Div.-OPRMC, LLC, No. 13–2602–RDR, 2014 WL 3541842 at *2 (D.
Kan. July 17, 2014) (granting a motion to compel full and complete damages calculation);
Deffenbaugh v. Winco Fireworks Int’l, LLC, No. 06-2516-CM, 2007 WL 9723613, at *2
(D. Kan. Oct. 12, 2007) (granting motion to compel a dollar amount for alleged damages,
including documents relating to attorneys’ fees and all documents concerning damages and
damage calculations) (review denied by 2008 WL 1995150 (D. Kan. May 7, 2008)).
                                               8
the calculation is based.30 Defendants’ motion to compel a response to Interrogatory No.

9 is granted.

Document Request No. 28

           Defendants request a recent, color photograph of plaintiff against a white

background. Initially, plaintiff denied production, responding that no such photograph

exists.31 Defendants argue this photograph is relevant to defend plaintiff’s claim for

discrimination based on national origin, and that it is not unduly burdensome for plaintiff

to provide a photo meeting these requirements.32 Plaintiff opposes the request, arguing

discovery is limited to existing evidence and he should not be required to create evidence

in response to a request.33 In their reply, defendants reassert their request for a photograph,

arguing that the specifications for the photograph are broad enough that a photo of plaintiff

likely already exists.34 In the alternative, defendants ask for leave to take a photograph of

plaintiff themselves at his deposition.35




30
     Isom, WL 3541842 at *2.
31
     ECF No. 52 at 10.
32
     Id.
33
  Hale v. Vietti, No. 16-4183-DDC-KGG, 2018 WL 2971681 at *3 (D. Kan. June 12, 2018)
(“No provision in the Rules requires a party to create a document in response to a document
request.”); Fed. R. Civ. P. 34(a)(1) contemplates production of existing items (emphasis
added).
34
     ECF No. 60 at 2.
35
     Id. at 2–3.
                                              9
         The court agrees with plaintiff. If no such photograph exists, as plaintiff purports,

defendants cannot rely on Rule 34 to require plaintiff to create a document meeting their

request.36 Further, just because it would not be unduly burdensome for plaintiff to take a

photograph, does not mean plaintiff must be compelled to do so for litigation purposes.

Defendants argue a photograph of plaintiff is relevant for their defense but have offered no

further explanation of why such a photograph is necessary if both parties stipulated to

plaintiff’s national origin. The motion regarding this request is denied. However, the court

will grant defendants leave to take a photograph of plaintiff against a white background at

his deposition.

Document Request No. 14

         Defendants’ request reads: “Please produce all documents received, or otherwise

obtained, by you from Defendants in this action, whether or not said documents were

obtained with prior authorization from Defendants.” The parties indicated that plaintiff

agreed to produce responsive documents in the form of an e-mail folder.37

         It is unclear whether this e-mail folder includes plaintiff’s purported employment

contract and documents in his possession related to the contract. If not, the court finds

information regarding the purported employment contract is relevant and grants




36
  Sonnino v. U. Kan. Hosp. Auth., 220 F.R.D. 633, 640 (D. Kan. 2004) (“The Court cannot
compel a party to produce documents that do not exist or that are not in the party’s
possession, custody, or control.”).
37
     ECF No. 57 at 4.
                                              10
defendants’ motion to compel this information. It appears the parties are in general

agreement after conferring about the disclosures to be made regarding this request.

Signed Verification of Interrogatory Responses

           Defendants requested the court to compel plaintiff to provide a signature page

verifying his interrogatory responses. The parties indicated this issue was resolved on

February 7, 2020 when plaintiff provided the required verification via e-mail.38

           IT IS THEREFORE ORDERED that defendants’ motion to compel is granted in

part and denied in part. By March 27, 2020, plaintiff shall supplement his discovery

responses consistent with this order.

           IT IS SO ORDERED.

           Dated March 6, 2020, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U. S. Magistrate Judge




38
     Id.
                                              11
